                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 Terri E. Baker, et al.                               )
                                                      )
        Plaintiffs,                                   )
                                                      )
        v.                                            )
                                                      )   Case No. 2:21-CV-2210
 Blue Valley Board of Education, et. al.              )
                                                      )
        Defendants.                                   )

         NOTICE OF SUPPLEMENTAL EXHIBIT TO NOTICE OF REMOVAL

       Defendants Blue Valley Unified School District No. 229, Blue Valley Board of Education,

Amy Tysseling in her official capacity, Mike Seitz in his official capacity, Stacy Obringer-Varhall

in her official capacity, Tom Mitchell in his official capacity, Patrick Hurley in his official

capacity, Jodie Dietz in her official capacity, and Michele Benjamin in her official capacity

(collectively, “Blue Valley Defendants”) hereby file their Notice of Supplemental Exhibit to their

Notice of Removal.

       An additional court filing was added to the State Court Action docket while the

undersigned was in the midst of filing the Notice of Removal in this Court—Verified Answer of

Tenth Judicial District. That filing is attached hereto as Exhibit A:

       Dated: May 6, 2021.
                                                 SPENCER FANE LLP

                                                 s/ Stephanie Lovett-Bowman
                                                 W. Joseph Hatley               KS #12929
                                                 Stephanie Lovett-Bowman        KS #24842
                                                 Angus Dwyer                    KS #26995
                                                 1000 Walnut Street, Suite 1400
                                                 Kansas City, MO 64106
                                                 (816) 474-8100
                                                 (816) 474-3216 (Fax)
                                                 jhatley@spencerfane.com
                                                 slovettbowman@spencerfane.com
                                                 adwyer@spencerfane.com

                                                 Attorneys for Defendants Blue Valley U.S.D.
                                                 229 and Blue Valley Board of Education


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed electronically with the
United States District Court for the District of Kansas via the CM/ECF system, with notice of
case activity generated and sent electronically on this 6th day of May, 2021, to all counsel of
record.

       It was also emailed and mailed by first class mail to Plaintiffs’ counsel:

       Linus Baker
       6732 W. 185th Terrace
       Stilwell, Kansas 66085-8922
       linusbaker@prodigy.net


                                                 s/ Stephanie Lovett-Bowman
                                                 Attorneys for Defendants Blue Valley U.S.D.
                                                 229 and Blue Valley Board of Education




                                                 2
                                                                                       WA 16540696.1
